


Exhibit 10.42

 

COLLABORATION AGREEMENT

 

THIS COLLABORATION AGREEMENT (this “Agreement”) is made and entered into as of
May 23, 2013 (the “Effective Date”) by and between COMBIMATRIX
DIAGNOSTICS, INC., a Delaware corporation, with its principal place of business
at 300 Goddard, Suite 100, Irvine, California 92618 (“CombiMatrix”) and SEQUENOM
CENTER FOR MOLECULAR MEDICINE, LLC, a Michigan limited liability company, with a
place of business at 3595 John Hopkins Court, San Diego, California 92121
(“SCMM”).

 

RECITALS

 

WHEREAS, CombiMatrix is a company engaged in chromosomal micro-array testing in
the pre-natal field in its CLIA-certified & CAP-accredited commercial clinical
laboratory located in Irvine, California;

 

WHEREAS, SCMM is a life sciences company engaged in the research, development
and commercialization of testing services related to diagnostic testing and
genetic analysis in diagnosis in its CLIA-certified & CAP-accredited commercial
clinical laboratories located in San Diego, California, and Grand Rapids,
Michigan;

 

WHEREAS, SCMM has marketing, customer service and result reporting capabilities
with respect to diagnostic testing services and genetic analysis; and

 

WHEREAS, the parties desire to enter into a collaboration pursuant to which
(a) SCMM will perform certain marketing activities with respect to CombiMatrix
Testing Services, and perform order coordination, customer service and result
reporting activities with respect to CombiMatrix Testing Services ordered
through SCMM; and (b) CombiMatrix will compensate SCMM for such activities,
perform such CombiMatrix Testing Services, and coordinate with SCMM with respect
to reporting results of such CombiMatrix Testing Services and related matters,
each on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, SCMM and CombiMatrix agree as follows:

 

1.                                      DEFINITIONS

 

1.1                               “Affiliate” shall mean any company or entity
controlled by, controlling, or under common control with a party hereto, for as
long as such control exists. As used in this Section 1.1, “control” shall mean:
(a) possession, directly or indirectly, of the power to direct the management
and policies of such company or entity, whether through ownership of voting
securities or by contract relating to voting rights or corporate governance; or
(b) direct or indirect beneficial ownership of more than 50% (or such lesser
percentage that is the maximum allowed to be owned by a foreign corporation in a
particular jurisdiction) of the voting share capital in such company or entity.

 

--------------------------------------------------------------------------------


 

1.2                               “CombiMatrix Testing Services” means testing
services utilizing the laboratory developed tests known as the CombiSNP™ Array
Pre-natal and the CombiSNP ™ Array for POC.

 

1.3                               “Confidential Information” means all
information which is generated by or on behalf of a party or its Affiliates in
the course of activities contemplated by this Agreement or which one party or
any of its Affiliates has furnished or otherwise made available to the other
party or its Affiliates.

 

1.4                               “DHHS” means the United States Department of
Health and Human Services, and any successor thereto.

 

1.5                               “HIPAA” means the Health Insurance Portability
and Accountability Act of 1996, Public Law 104-191, as amended by the Health
Information Technology for Economic and Clinical Health Act of 2009, and all of
their respective implementing regulations, including without limitation the
regulations promulgated at 45 C.F.R. parts 160 through 164.

 

1.6                               “SCMM Testing Service” means SCMM’s
non-invasive prenatal aneuploidy testing services utilizing the laboratory
developed test known as the MaterniT21™ PLUS test.

 

1.7                               “Third Party” means any person or entity other
than SCMM and its Affiliates or CombiMatrix and its Affiliates.

 

2.                                      COLLABORATION PROGRAM

 

2.1                               Marketing of CombiMatrix Testing Services. In
accordance with the terms set forth in this Article 2, SCMM shall use
commercially reasonable efforts to promote and market the CombiMatrix Testing
Services in the same channels in which SCMM markets the SCMM Testing Services.
Without limiting the foregoing, SCMM shall, at its expense and in accordance
with the terms set forth in this Article 2, use commercially reasonable efforts
to: (a) promote the sale of the CombiMatrix Testing Services among its sales
force and physicians in the same channels in which SCMM markets the SCMM Testing
Services including, without limitation, by adding to its test requisition form
for the SCMM Testing Services an option for physicians to order the CombiMatrix
Testing Services, as more fully described in Section 2.2; (b) coordinate
logistics associated with marketing the CombiMatrix Testing Services, including
collection and shipping of specimens and reporting of results, as more fully
described in Sections 2.3 and 2.5; and (c) coordinate customer service and
support for the CombiMatrix Testing Services. CombiMatrix shall, at its expense,
assist SCMM in promoting and marketing the CombiMatrix Testing Services
including, without limitation, by (i) providing marketing, sales and technical
training and support as requested by SCMM in connection with the launch and
promotion of the CombiMatrix Testing Services through SCMM, with the frequency
and content of the training and support to be determined by agreement between
CombiMatrix and SCMM; and (ii) sharing its product and service educational
materials and scientific publications to utilize in patient education through
SCMM, as to which CombiMatrix hereby grants SCMM the right to use such materials
and publications as reasonably necessary for SCMM to carry out its obligations
under this Agreement.

 

2

--------------------------------------------------------------------------------


 

2.2                               Test Requisition Form for CombiMatrix Testing
Services. SCMM shall add to its test requisition form for the SCMM Testing
Services (“TRF”) an option for physicians to order the CombiMatrix Testing
Services for patients through SCMM. The TRF shall be watermarked, branded with
SCMM’s name and trademark, and shall include CombiMatrix’s name and trademark at
the bottom of the form, together with express identification of CombiMatrix as
the laboratory performing the CombiMatrix Testing Services. Except as expressly
set forth in the preceding sentence, the parties acknowledge that SCMM shall
have sole discretion with respect to the form and content of the TRF. The
parties acknowledge that the CombiMatrix Testing Services may be ordered
together with the SCMM Testing Services, as a reflex, confirmatory test
following results of the SCMM Testing Services, or separately from the SCMM
Testing Services. The parties also acknowledge that, if a physician orders a
SCMM Testing Services but does not order a CombiMatrix Testing Services, SCMM
may (but shall not be obligated to) at the time it reports to the physician the
results of the SCMM Testing Services, advise the physician of the availability
of the CombiMatrix Testing Services.

 

2.3                               Collection and Shipment of Specimens. SCMM and
CombiMatrix will collaborate to produce co-marketed kits for specimen transport.
CombiMatrix shall deliver to SCMM all necessary supplies as needed, as well as
deliver all other materials necessary for collection of the sample from the
patient for performance of the CombiMatrix Testing Services (the “Test
Supplies”) which Test Supplies shall, if desired by both parties, be co-branded
with each party’s applicable names and trademarks. Following receipt of the Test
Supplies from CombiMatrix, SCMM shall forward the Test Supplies, together with
the TRF, to the physician requesting the CombiMatrix Testing Services for use in
collecting the specimens from the patient. SCMM shall receive specimens
following collection by the physician and shall transport all specimens for use
in the CombiMatrix Testing Services to CombiMatrix via a courier designated by
CombiMatrix. SCMM shall include with each specimen a completed TRF. All expenses
for shipping of Test Supplies and specimens to and from SCMM shall be paid by
CombiMatrix. Following execution of this Agreement, the parties will jointly
determine the optimal method for supplying the Test Supplies to physicians.

 

2.4                               Performance of CombiMatrix Testing Services;
Billing. CombiMatrix shall be responsible for performance of the CombiMatrix
Testing Services on the specimens shipped to it by SCMM, including testing
process, testing quality control, laboratory regulatory compliance and legal
compliance. CombiMatrix shall perform all CombiMatrix Testing Services in
accordance with all applicable laws, rules and regulations. Upon receipt of
specimens from SCMM, CombiMatrix shall perform the CombiMatrix Testing Services
in accordance with its standard operating procedures at its laboratory located
at 310 Goddard, Suite 150, Irvine, California 92618. In no event shall
CombiMatrix subcontract or otherwise delegate performance of any part of the
CombiMatrix Testing Services, nor perform any part of the CombiMatrix Testing
Services at any location other than the laboratory noted in the immediately
preceding sentence, unless otherwise agreed in writing by SCMM, which shall not
be unreasonably withheld, conditioned or delayed. CombiMatrix shall not change
the CombiMatrix Testing Services, or any method of performing such test, without
60 days’ prior written notification to SCMM. CombiMatrix shall use commercially
reasonable efforts to perform the CombiMatrix Testing Services ordered through
SCMM as soon as possible following receipt of the specimens. Without limiting
the foregoing, the parties shall agree from time to time on the required
turnaround time for CombiMatrix’s performance of the CombiMatrix Testing
Services and

 

3

--------------------------------------------------------------------------------


 

delivery of results to SCMM, which shall be longer than fifteen (15) days from
receipt by CombiMatrix of the specimens unless an inadequate amount of sample is
initially received from SCMM and CombiMatrix reports that the sample is
disqualified for testing. Upon completion of the CombiMatrix Testing Services,
all specimens not otherwise consumed through the analysis may be destroyed or
retained by CombiMatrix solely for quality control or testing purposes, provided
that CombiMatrix shall always comply with all applicable laws. CombiMatrix shall
be solely responsible for all billing for CombiMatrix Testing Services ordered
through SCMM and performed by CombiMatrix, including collecting and obtaining
reimbursement from Third Party payors or the patient directly. SCMM shall use
commercially reasonable efforts to provide to CombiMatrix, together with
delivery of the specimens as described in Section 2.3, any relevant billing
information delivered to SCMM together with the specimens.

 

2.5                               Test Results and Reporting. CombiMatrix shall
report to SCMM all results of CombiMatrix Testing Services performed on
specimens provided by SCMM in the manner specified in the TRF on a written
report that identifies CombiMatrix as the laboratory that performed the
CombiMatrix Testing Services. All results shall be delivered to SCMM by fax or
electronically through CombiMatrix’s Web Portal, and CombiMatrix shall train
those employees of SCMM that have been identified by SCMM as appropriate and
HIPAA-compliant regarding how to access reports through CombiMatrix’s Web
Portal. SCMM shall forward CombiMatrix Testing Services results, as reported by
CombiMatrix, to the physician who ordered such CombiMatrix Testing Services;
provided that, in the case of abnormal (i.e., positive results for fetal
aneuploidy), (SCMM shall have the right, in its discretion, to incorporate the
reports provided by CombiMatrix into SCMM’s systems to generate a final,
comprehensive report.) CombiMatrix’s Chief Medical Officer (“CMO”), Laboratory
Director or one of its Genetic Counselors (“GC”) shall also report such results
directly by attempting to connect with the ordering physician by phone. The
parties agree that a definition of an “attempt to connect by phone” is three
phone calls to the ordering physician from one of the aforementioned CombiMatrix
staff members. Additionally, CombiMatrix shall provide customer service and
support for the CombiMatrix Testing Services ordered through SCMM using the same
methods and adhering to the same standards that it employs with respect to other
products and services sold by CombiMatrix, recognizing that it is the parties’
general intent that SCMM shall be the customer facing party, such that
CombiMatrix shall provide such customer service and support through SCMM if and
to the extent requested by SCMM. CombiMatrix shall also provide national genetic
counseling (GC) support to physicians with access to CombiMatrix’s CMO and GCs
in all states where CombiMatrix is then currently licensed.

 

2.6                               Core Teams. Promptly after the Effective Date,
each party shall appoint a core team of key personnel from such party (the “Core
Teams”) to ensure the collaboration runs as smoothly and efficiently as
possible. The Core Teams shall be the primary contacts for the parties regarding
the activities contemplated by this Agreement and shall facilitate all such
activities hereunder. Each party may replace members of its Core Team with
alternative representatives at any time with prior written notice to the other
party. Any member of a Core Team may designate a substitute to temporarily
perform the functions of that Core Team member. Each Core Team shall be charged
with creating and maintaining a collaborative work environment between the
parties with respect to the activities under this Agreement.

 

4

--------------------------------------------------------------------------------


 

2.7                               Records. Each party shall maintain records of
performance of its activities under this Agreement, including records of all
patient specimens received by each party for the CombiMatrix Testing Services
ordered through SCMM, and, in the case of CombiMatrix, all CombiMatrix Testing
Services performed and results generated and reported for such CombiMatrix
Testing Services. The parties shall jointly review and reconcile their records
relating to specimens received for CombiMatrix Testing Services and the
CombiMatrix Testing Services performed on a monthly basis. During the Term and
for three years thereafter, SCMM shall have the right, exercisable on reasonable
prior written notice to CombiMatrix, to audit CombiMatrix’s records relating to
specimens received and performance of CombiMatrix Testing Services under this
Agreement, including the results thereof.

 

3.                                      COMPENSATION

 

3.1                               Compensation to SCMM. As compensation for
performance of SCMM’s obligations under this Agreement, CombiMatrix shall pay to
SCMM a fee of two hundred dollars (US$200) for each billable specimen received
by SCMM for use in performance of a CombiMatrix Testing Services.

 

3.2                               Invoices; Method of Payment. SCMM shall
invoice CombiMatrix on a monthly basis for specimens received by SCMM during
such month for use in performance of a CombiMatrix Testing Services. All
payments due hereunder to SCMM shall be paid to SCMM in U.S. Dollars not later
than 30 days following the date of the applicable invoice. All payments owed
under this Agreement shall be made by wire transfer in immediately available
funds to a bank and account designated in writing by SCMM, unless otherwise
specified in writing by SCMM. In the event that any payment due under this
Agreement is not made when due, the payment shall accrue interest from the date
due at the rate of 1% above the U.S. Prime Rate (as set forth in the Wall Street
Journal, Eastern U.S. Edition); provided, however, that in no event shall such
rate exceed the maximum legal annual interest rate. The payment of such interest
shall not limit SCMM from exercising any other rights it may have as a
consequence of the lateness of any payment.

 

3.3                               Arm’s-Length Compensation. The parties hereto
agree that the compensation provided herein has been determined in arm’s-length
bargaining and is consistent with fair market value in arm’s-length
transactions. Furthermore, the compensation is not and has not been determined
in a manner that takes into account the volume or value of any referrals or
business otherwise generated between the parties for which payment may be made
in whole or in part under Medicare or any federal or state health care program
or under any other Third Party payor program.

 

3.4                               Costs and Expenses; Taxes. Except as may be
set forth in this Agreement, each party shall be solely responsible for its own
costs and expenses incurred in connection with the performance of its activities
pursuant to this Agreement. Each party shall also bear and be responsible for
paying any sales, use, property, or other federal, state or local taxes it
incurs as a direct or indirect result of entering into this Agreement.

 

5

--------------------------------------------------------------------------------


 

4.                                      EXCLUSIVITY AND NON-SOLICITATION

 

4.1                               Exclusivity. During the Term, neither
CombiMatrix nor any Affiliate of CombiMatrix shall (a) enter into any
collaboration similar to the collaboration described in this Agreement with any
provider of non-invasive prenatal tests (“NIPT Provider”) other than SCMM or an
Affiliate of SCMM; or (b) grant to any NIPT Provider the right to market or
promote, or otherwise collaborate with any NIPT Provider with respect to, the
CombiMatrix Testing Services or any other prenatal test performed or marketed by
CombiMatrix.

 

4.2                               Non-Solicitation. During the Term, neither
party shall hire, employ, retain or solicit for employment, directly or
indirectly, an employee of the other party, without the prior written consent of
the other party. Notwithstanding the foregoing, each party may engage in
solicitation of employees through generally available advertisements.

 

5.                                      COMPLIANCE WITH LAW AND REGULATIONS

 

5.1                               Compliance with Laws. CombiMatrix and SCMM and
their respective Affiliates each agree to perform their respective obligations
under this Agreement in compliance with all applicable federal, state and local
laws, rules, and regulations, including, without limitation, statutes and
regulatory guidelines of the DHHS and Centers for Medicare & Medicaid Services
related to federal healthcare programs, and all applicable regulations, rules,
and policies of Third Party payors that pay for the CombiMatrix Testing
Services. Without limiting the foregoing, each party shall be solely responsible
for obtaining and maintaining, throughout the Term, all licenses, permits,
registrations and other authorizations necessary to perform its obligations
under this Agreement including, in the case of CombiMatrix, all licenses,
permits, registrations and other authorizations necessary to perform CombiMatrix
Testing Services.

 

5.2                               Privacy. CombiMatrix and SCMM and their
respective Affiliates agree to protect the privacy and provide for the security
of any information that relates to a patient’s individually identifiable health
information, including, without limitation, past, present, or future physical or
mental health or condition, in accordance with HIPAA and any other applicable
federal and state laws and regulations in the U.S. and countries and territories
outside the U.S. Without limiting the foregoing, the parties understand and
agree that they are “covered entities” and do not have to execute a Business
Associate Agreement (“BAA”) and other required HIPAA-compliance documentation;
provided, however, in the event the relationship of the parties changes so that
one party becomes a Business Associate of the other party, the parties shall
enter into a BAA. For clarity, such BAA shall include obligations of
confidentiality with respect to Protected Health Information, as defined by
HIPAA, and, to the extent such obligations of confidentiality are more stringent
than those set forth in Article 6 hereof, the obligations of confidentiality set
forth in the BAA shall govern with respect to all Protected Health Information
disclosed hereunder.

 

5.3                               Participation in Federal Healthcare Programs.
Each of CombiMatrix and SCMM, and each of their respective employees who will
perform any activities pursuant to this Agreement is, and during the Term will
be, eligible to participate in federal healthcare programs, and neither
CombiMatrix nor SCMM, nor any of their respective employees who will perform any
activities pursuant to this Agreement has been, nor during the Term will be,
sanctioned by

 

6

--------------------------------------------------------------------------------


 

the DHHS Office of the Inspector General as set forth on the Cumulative
Sanctions Report or excluded by the General Services Administration as set forth
on the List of Excluded Providers.

 

5.4                               Federal Reporting. If applicable to the
parties under this Agreement, upon written request, the parties shall make
available, for a period of four (4) years after the furnishing of services under
this Agreement or such longer period required by applicable laws, rules or
regulations, to the Secretary of DHHS, or any of its duly authorized
representatives, this Agreement and any of the parties’ books, documents and
records that are necessary to certify the nature and extent of costs incurred
pursuant to this Agreement and which are required to be made available under the
Omnibus Reconciliation Act of 1980, Public Law 96-499, Section 952, or any
regulation promulgated thereunder.

 

5.5                               Changes in Law or Regulation. In the event of
any material change in laws, rules and/or regulations applicable to the parties’
activities under this Agreement, the parties agree to promptly discuss and, if
necessary, negotiate in good faith any amendments to this Agreement that are
necessary in order to comply with such change in laws, rules or regulations
applicable to such activities.

 

6.                                      CONFIDENTIALITY; INTELLECTUAL PROPERTY

 

6.1                               Confidential Information. Except to the extent
expressly authorized by this Agreement or otherwise agreed in writing by the
parties, the parties agree that, during the Term and continuing for 10 years
thereafter, each party (in such capacity, the “receiving party”) shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as expressly provided for in this Agreement any
Confidential Information of the other party (in such capacity, the “disclosing
party”). The receiving party may use Confidential Information of the disclosing
party only to the extent required to accomplish the purposes of this Agreement.
The receiving party will use at least the same standard of care as it uses to
protect proprietary or confidential information of its own (but not less than
reasonable care) to ensure that its employees, agents, consultants and other
representatives do not disclose or make any unauthorized use of the Confidential
Information of the disclosing party. The receiving party will promptly notify
the disclosing party upon discovery of any unauthorized use or disclosure of the
Confidential Information of the disclosing party.

 

6.2                               Exceptions. Confidential Information shall not
include any information which the receiving party can demonstrate by competent
evidence: (a) is now, or hereafter becomes, through no act or failure to act on
the part of the receiving party, generally known or available; (b) is known by
the receiving party at the time of receiving such information, as evidenced by
its records; (c) is hereafter furnished to the receiving party by a Third Party,
as a matter of right and without restriction on disclosure; or (d) is
independently discovered or developed by the receiving party without the use of
Confidential Information of the disclosing party.

 

6.3                               Authorized Disclosure. The receiving party may
disclose Confidential Information of the disclosing party as expressly permitted
by this Agreement or if and to the extent such disclosure is reasonably
necessary in the following instances:

 

(a)                                 complying with applicable court orders or
governmental regulations; and

 

7

--------------------------------------------------------------------------------


 

(b)                                 disclosure to Affiliates, subcontractors,
employees, consultants, agents or other Third Parties who need to know such
information in connection with performance of such party’s obligations under
this Agreement, and disclosure to potential Third Party investors or acquirers
in connection with due diligence or similar investigations by such Third Parties
or in confidential financing documents with such Third Parties, provided, in
each case, that any such Affiliate, subcontractor, employee, consultant, agent
or Third Party agrees to be bound by similar terms of confidentiality and
non-use at least equivalent in scope to those set forth in this Article 6.

 

Notwithstanding the foregoing, in the event the receiving party is required to
make a disclosure of the disclosing party’s Confidential Information pursuant to
Section 6.3(a), it will, except where impracticable, give reasonable advance
notice to the disclosing party of such disclosure and use reasonable efforts to
assist the disclosing party to secure confidential treatment of such
information. In any event, if, in the event the disclosing party is unable to
secure confidential treatment of such information and the receiving party is
required to disclose such information, the receiving party shall disclose only
the information it is required to disclose and such disclosure shall not be
deemed a breach of this Agreement.

 

6.4                               Confidentiality of this Agreement and its
Terms. Except as otherwise provided in this Article 6, each party agrees not to
disclose to any Third Party the existence of this Agreement or the terms of this
Agreement without the prior written consent of the other party hereto, except
that each party may disclose the terms of this Agreement that are not otherwise
made public as contemplated by Section 6.5 as permitted under Section 6.3.

 

6.5                               Public Announcements. As soon as practicable
following the date hereof, the parties shall issue a mutually agreed press
release, which may be joint or individual, announcing the existence of this
Agreement. Except as required by applicable laws and regulations (including
disclosure requirements of the U.S. Securities and Exchange Commission or any
stock exchange on which securities issued by a party or its Affiliates are
traded), neither party shall make any other public announcement concerning this
Agreement or the subject matter hereof without the prior written consent of the
other, which shall not be unreasonably withheld, conditioned or delayed;
provided that each party may make any public statement in response to questions
by the press, analysts, investors or those attending industry conferences or
financial analyst calls, or issue press releases, so long as any such public
statement or press release is not inconsistent with prior public disclosures or
public statements approved by the other party pursuant to this Section 6.5 and
which do not reveal Confidential Information about the other party. In the event
of a required public announcement, to the extent practicable under the
circumstances, the party making such announcement shall provide the other party
with a copy of the proposed text of such announcement sufficiently in advance of
the scheduled release to afford such other party a reasonable opportunity to
review and comment upon the proposed text.

 

6.6                               Equitable Relief. Given the nature of the
Confidential Information and the competitive damage that would result to the
disclosing party upon unauthorized disclosure, use or transfer of its
Confidential Information to any Third Party, the parties agree that monetary
damages may not be a sufficient remedy for any breach of this Article 6. In
addition to all other remedies, the disclosing party shall be entitled to seek
specific performance and injunctive and

 

8

--------------------------------------------------------------------------------


 

other equitable relief without having to post bond or other security as a remedy
for any breach or threatened breach of this Article 6.

 

6.7                       Intellectual Property.

 

(a)                                 Ownership. Each party shall own and retain
all rights in any patents, patent applications, inventions, copyrights,
trademarks, know-how, marketing materials and other information, trade secrets
or other proprietary or intellectual property owned or licensed by such party
(collectively, such party’s “Intellectual Property”). Without limiting the
foregoing, (a) CombiMatrix owns, and SCMM acknowledges CombiMatrix’s ownership
of, the CombiMatrix Testing Services, including all Intellectual Property
therein, and (b) SCMM owns, and CombiMatrix acknowledges SCMM’s ownership of,
the SCMM Testing Services. All data and results from performance of the
CombiMatrix Testing Services on specimens provided by SCMM shall be jointly
owned by CombiMatrix and SCMM, and each party shall be entitled to use such data
and results for any purpose without the consent of, or any payment or duty of
accounting to, the other party. Each party shall comply with all applicable
laws, rules and regulations in its use of such data and results.

 

(b)                                 Claims relating to CombiMatrix Testing
Services. If any Third Party claims or brings an action alleging that any
activities of CombiMatrix or SCMM or their Affiliates with respect to the
marketing, use or performance of CombiMatrix Testing Services under this
Agreement infringe any of such Third Party’s intellectual property rights,
CombiMatrix shall use commercially reasonable efforts to address such claims. If
CombiMatrix determines to seek a license or otherwise obtain the right to use
such Third Party intellectual property rights on behalf of CombiMatrix and SCMM,
then CombiMatrix shall be solely responsible for the payment of any reasonable
royalties or other payments that may be due to such Third Party. CombiMatrix
shall immediately inform SCMM of any such claim by a Third Party, and SCMM shall
have the right to cease performance of activities pursuant to Article 2 pending
satisfactory resolution of such claim. CombiMatrix shall be solely responsible
for any and all damages, liabilities, expenses and/or losses incurred by SCMM or
its Affiliates as a result of such claims.

 

(c)                                  Grant of Rights to SCMM. CombiMatrix hereby
grants SCMM a non-exclusive, royalty-free license under all trademarks, trade
names, brands and logos of CombiMatrix and/or the CombiMatrix Testing Services
(the “CombiMatrix Trademarks”) to perform all activities and obligations of SCMM
under this Agreement including, without limitation, to market, offer for sale
and sell CombiMatrix Testing Services. All use of CombiMatrix Trademarks by SCMM
hereunder shall inure to the benefit of CombiMatrix, and these rights, whether
registered or not registered, at all times shall remain the sole property of
CombiMatrix. CombiMatrix shall provide SCMM with copies of all CombiMatrix
Trademarks in an appropriate form for the uses contemplated herein. CombiMatrix
shall be responsible and bear the expense of any filing, prosecution,
maintenance and enforcement of the CombiMatrix Trademarks. In addition, during
the Term, CombiMatrix hereby grants to SCMM a non-exclusive, royalty-free
license under Intellectual Property of CombiMatrix relating to the CombiMatrix
Testing Services (other than the CombiMatrix Trademarks as provided above) to
perform all activities and obligations of SCMM under this Agreement including,
without limitation, to market, offer for sale and sell CombiMatrix Testing
Services.

 

9

--------------------------------------------------------------------------------


 

7.                                      TERM AND TERMINATION

 

7.1                               Term. The term of this Agreement shall
commence on the Effective Date and, unless terminated earlier pursuant to the
terms hereof, shall continue until the second anniversary of the Effective Date
(the “Initial Term”). This Agreement shall automatically renew for successive
twelve (12)-month periods, unless terminated earlier pursuant to the terms
hereof (each, a “Renewal Term”) at the end of the Initial Term and each Renewal
Term thereafter, unless either party provides written notice of termination to
the other party at least 60 days before the end of the Initial Term or
then-current Renewal Term, as applicable (the Initial Term, together with any
Renewal Term(s), the “Term”).

 

7.2                               Termination.

 

(a)                                 Material Breach. Each party shall have the
right to terminate this Agreement upon written notice to the other party if such
other party is in material breach of this Agreement and has not cured such
breach within 60 days (or 10 days with respect to any payment breach) after
receipt of written notice from the terminating party requesting cure of the
breach. Any such termination shall become effective at the end of such 60-day
(or 10-day with respect to any payment breach) period unless the breaching party
has cured such breach prior to the end of such period.

 

(b)                                 Bankruptcy. Each party shall have the right
to terminate this Agreement upon 60 days’ prior written notice to the other
party upon or after the filing or institution of bankruptcy, reorganization,
liquidation or receivership proceedings by or against the other party, or upon
an assignment of a substantial portion of the other party’s assets for the
benefit of creditors; provided, however, that in the case of any involuntary
bankruptcy proceeding such right to terminate shall only become effective if the
other party consents to the involuntary bankruptcy or such proceeding is not
dismissed within 90 days after the filing thereof.

 

(c)                                  SCMM Entry Into Similar Collaboration.
CombiMatrix shall have the right to terminate this Agreement upon 60 days’ prior
written notice to SCMM if, during the Term, SCMM enters into a collaboration
with any Third Party provider of invasive prenatal diagnostic tests (other than
CombiMatrix or an Affiliate of CombiMatrix) pursuant to which SCMM markets or
promotes, together with the SCMM Testing Services, the invasive prenatal
diagnostic test owned by such Third Party provider.

 

7.3                               Effect of Termination.

 

(a)                                 Generally. Upon any expiration or
termination of this Agreement, all rights and obligations under this Agreement
shall automatically terminate, except as provided in this Section 7.3.

 

(b)                                 Return of Confidential Information. Within
30 days following any expiration or termination of this Agreement, each party
shall return to the other party, at its own expense, all Confidential
Information of the other party.

 

(c)                                  Accrued Obligations; Survival. Neither
expiration nor any termination of this Agreement shall relieve either party of
any obligation or liability accruing prior to such

 

10

--------------------------------------------------------------------------------

 

 

expiration or termination, including any obligation to make payments hereunder,
nor shall expiration or any termination of this Agreement preclude either party
from pursuing all rights and remedies it may have under this Agreement, at law
or in equity, with respect to breach of this Agreement. In addition, the
parties’ rights and obligations under Sections 2.7, 5.4, 6.1, 6.2, 6.3, 6.4,
6.5, 6.6, 6.7(a), 7.3, 7.4, 8.2 and 8.3, and Articles 1, 3 (for payments owed to
SCMM hereunder) and 9, of this Agreement shall survive expiration or any
termination of this Agreement.

 

7.4                               Rights Upon Bankruptcy. All rights and
licenses granted under or pursuant to this Agreement are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of Title 11 of the United States
Code and other similar laws in any jurisdiction outside the U.S. (collectively,
the “Bankruptcy Laws”), licenses of rights to be “intellectual property” as
defined under the Bankruptcy Laws. If a case is commenced during the Term by or
against a party under Bankruptcy Laws then, unless and until this Agreement is
rejected as provided in such Bankruptcy Laws, such party (in any capacity,
including debtor-in-possession) and its successors and assigns (including a
trustee) shall perform all of the obligations provided in this Agreement to be
performed by such party. If a case is commenced during the Term by or against a
party under the Bankruptcy Laws, this Agreement is rejected as provided in the
Bankruptcy Laws and the other party elects to retain its rights hereunder as
provided in the Bankruptcy Laws, then the party subject to such case under the
Bankruptcy Laws (in any capacity, including debtor-in-possession) and its
successors and assigns (including a Title 11 trustee), shall provide to the
other party copies of all information necessary for such other party to
prosecute, maintain and enjoy its rights under the terms of this Agreement
promptly upon such other party’s written request therefor. All rights, powers
and remedies of the non-bankrupt party as provided herein are in addition to and
not in substitution for any and all other rights, powers and remedies now or
hereafter existing at law or in equity (including, without limitation, the
Bankruptcy Laws) in the event of the commencement of a case by or against a
party under the Bankruptcy Laws.

 

8.                                      REPRESENTATIONS AND WARRANTIES;
LIMITATION OF LIABILITY

 

8.1                               Representations and Warranties. Each party
represents and warrants to the other that: (a) it is duly organized and validly
existing under the laws of its jurisdiction of incorporation or formation, and
has full corporate or other power and authority to enter into this Agreement and
to carry out the provisions hereof; (b) it is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder, and the person
or persons executing this Agreement on its behalf has been duly authorized to do
so by all requisite corporate or partnership action; (c) this Agreement is
legally binding upon it, enforceable in accordance with its terms, and does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound, nor violate any material law or
regulation of any court, governmental body or administrative or other agency
having jurisdiction over it; (d) it shall ensure that all of its employees or
contractors acting on its behalf pursuant to this Agreement are and will abide
by and comply with this Agreement, including all obligations of confidentiality
and non-use consistent with those set forth in this Agreement and each party
shall be responsible for any breach of such obligation on the part of any of its
employees or contractors; and (e) it is not debarred under any U.S. or foreign
government health care programs or the United States Federal Food, Drug and
Cosmetic Act or comparable applicable law or regulation in any other country or
jurisdiction and it does not, and will not during the Term,

 

11

--------------------------------------------------------------------------------


 

employ or use the services of any person or entity who is debarred, in
connection with the development, manufacture or commercialization of CombiMatrix
Testing Services or SCMM Testing Services, as applicable. In the event that
either party becomes aware of the debarment or threatened debarment of any
person or entity providing services to such party, including the party itself
and its Affiliates, which directly or indirectly relate to activities under this
Agreement, the other party shall be immediately notified in writing.
Additionally, CombiMatrix represents and warrants that neither CombiMatrix nor
any Affiliate of CombiMatrix (i) has received written notice from any Third
Party claiming that the manufacture, use, sale, offer for sale or import of the
CombiMatrix Testing Services, or use of any CombiMatrix Trademark, infringes or
would infringe the Intellectual Property of any Third Party; (ii) is a party to
any legal action, suit or proceeding relating to the CombiMatrix Testing
Services or CombiMatrix Trademarks; or (iii) has received any written
communication from any Third Party threatening any action, suit or proceeding
relating to the CombiMatrix Testing Services or CombiMatrix Trademarks.

 

8.2                               Disclaimer. Except as expressly set forth in
this Agreement, EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY
KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES.

 

8.3                               Limitation of Liability. EXCEPT FOR PAYMENTS
UNDER SECTION 3 OR LIABILITY FOR BREACH OF SECTION 6, NEITHER PARTY SHALL BE
ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED
HEREUNDER. Except for SCMM’s indemnity obligations under Section 9.13(c) of this
Agreement and notwithstanding anything else to the contrary set forth herein,
SCMM’s and its Affiliates’ total liability to CombiMatrix under or in connection
with this Agreement shall not exceed an amount equal to the total fees paid by
CombiMatrix under Article 3 hereof up to the date of SCMM and/or its
Affiliate(s) incurring such liability.

 

9.                                      GENERAL PROVISIONS

 

9.1                               Governing Law. This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of California, excluding its conflicts of laws principles.

 

9.2                               Dispute Resolution.

 

(a)                                 Claims. Except for Excluded Claims, and
subject to Section 9.2(c) below, any claim, dispute, or controversy of whatever
nature arising out of or relating to this Agreement that is not resolved under
Section 9.2(a) within the required 30-day period, including, without limitation,
any action or claim based on tort, contract, or statute, or concerning the
interpretation, effect, termination, validity, performance and/or breach of this
Agreement (“Claim”), shall be resolved by final and binding arbitration
administered by JAMS (the “Administrator”) in

 

12

--------------------------------------------------------------------------------


 

accordance with its then-effective Comprehensive Arbitration Rules and
Procedures (the “Rules”), except to the extent any such Rule conflicts with the
express provisions of this Section 9.2. The arbitration shall be conducted by
one neutral arbitrator selected in accordance with the Rules. The arbitration
and all associated discovery proceedings and communications shall be conducted
in English, and the arbitration shall be held in San Diego, California, USA.

 

(b)                                 Arbitrators’ Award. The arbitrator’s award
shall include a written statement describing the essential findings and
conclusions on which the award is based, including the calculation of any
damages awarded. The arbitrator shall, in rendering his or her decision, apply
the substantive laws of the State of California, USA, without giving effect to
its conflicts of laws principles, and without giving effect to any rules or laws
relating to arbitration. The arbitrator’s authority to award special,
incidental, consequential or punitive damages shall be subject to the limitation
set forth in Section 8.3. The award rendered by the arbitrator shall be final,
binding and non-appealable, and judgment may be entered upon it in any court of
competent jurisdiction. However, the parties agree that the JAMS Optional
Arbitration Appeal Procedures shall apply to the arbitration, at the request by
either party in accordance with such Appeal Procedures. If a party appeals the
award rendered by the arbitrator, the award issued by the Appeal Panel (as
defined in such Appeal Procedures) shall be final, binding and non-appealable,
and judgment may be entered upon it in any court of competent jurisdiction.

 

(c)                                  Costs. Each party shall bear its own
attorney’s fees, costs, and disbursements arising out of the arbitration, and
shall pay an equal share of the fees and costs of the arbitrator; provided,
however, the arbitrator shall be authorized to determine whether a party is the
prevailing party, and if so, to award to that prevailing party reimbursement for
any or all of its reasonable attorneys’ fees, costs and disbursements
(including, for example, expert witness fees and expenses, photocopy charges,
travel expenses, etc.), and/or the fees and costs of the Administrator and the
arbitrator.

 

(d)                                 Court Actions. Nothing contained in this
Agreement shall deny either party the right to seek injunctive or other
equitable relief from a court of competent jurisdiction in the context of a bona
fide emergency or prospective irreparable harm, and such an action may be filed
and maintained notwithstanding any ongoing discussions between the parties or
any ongoing arbitration proceeding. In addition, either party may bring an
action in any court of competent jurisdiction to resolve disputes pertaining to
the validity, construction, scope, enforceability, infringement or other
violations of intellectual property rights, and no such claim shall be subject
to arbitration pursuant to Section 9.2(b).

 

9.3                               Entire Agreement; Modification. This Agreement
(including the Exhibits hereto) is both a final expression of the parties’
agreement and a complete and exclusive statement with respect to all of its
terms. This Agreement supersedes all prior and contemporaneous agreements and
communications, whether oral, written or otherwise, concerning any and all
matters contained herein. This Agreement may only be modified or supplemented in
a writing expressly stated for such purpose and signed by the parties to this
Agreement.

 

13

--------------------------------------------------------------------------------


 

9.4                               Relationship between the Parties. The parties’
relationship, as established by this Agreement, is solely that of independent
contractors. This Agreement does not create any partnership, joint venture or
similar business relationship between the parties. Neither party is a legal
representative of the other party and neither party can assume or create any
obligation, representation, warranty or guarantee, express or implied, on behalf
of the other party for any purpose whatsoever.

 

9.5                               Non-Waiver. The failure of a party to insist
upon strict performance of any provision of this Agreement or to exercise any
right arising out of this Agreement shall neither impair that provision or right
nor constitute a waiver of that provision or right, in whole or in part, in that
instance or in any other instance. Any waiver by a party of a particular
provision or right shall be in writing, shall be as to a particular matter and,
if applicable, for a particular period of time and shall be signed by such
party.

 

9.6                               Assignment. Except as expressly provided
hereunder, neither this Agreement nor any rights or obligations hereunder may be
assigned or otherwise transferred by either party without the prior written
consent of the other party (which consent shall not be unreasonably withheld,
conditioned or delayed); provided, however, that either party may assign this
Agreement and its rights and obligations hereunder without the other party’s
consent: (a) in connection with the transfer or sale of all or substantially all
of the business of such party to which this Agreement relates to a Third Party,
whether by merger, sale of stock, sale of assets or otherwise; or (b) to an
Affiliate, provided that the assigning party shall remain liable and responsible
to the non-assigning party hereto for the performance and observance of all such
duties and obligations by such Affiliate. The rights and obligations of the
parties under this Agreement shall be binding upon and inure to the benefit of
the successors and permitted assigns of the parties, and the name of a party
appearing herein will be deemed to include the name of such party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
section. Any assignment not in accordance with this Agreement shall be void.

 

9.7                               No Third Party Beneficiaries. This Agreement
is neither expressly nor impliedly made for the benefit of any party other than
those executing it.

 

9.8                               Severability. If, for any reason, any part of
this Agreement is adjudicated invalid, unenforceable or illegal by a court of
competent jurisdiction, then such adjudication shall not, to the extent
feasible, affect or impair, in whole or in part, the validity, enforceability or
legality of any remaining portions of this Agreement. All remaining portions
shall remain in full force and effect as if the original Agreement had been
executed without the invalidated, unenforceable or illegal part.

 

9.9                               Notices. Any notice to be given under this
Agreement must be in writing and delivered either in person, by any method of
mail (postage prepaid) requiring return receipt, or by overnight courier or
facsimile confirmed thereafter by any of the foregoing, to the party to be
notified at its address(es) given below, or at any address such party has
previously designated by prior written notice to the other. Notice shall be
deemed sufficiently given for all purposes upon the earliest of: (a) the date of
actual receipt; (b) if mailed, three (3) days after the date of postmark; or
(c) if delivered by overnight courier, the next business day the overnight
courier regularly makes deliveries.

 

14

--------------------------------------------------------------------------------


 

If to CombiMatrix, notices must be addressed to:

 

CombiMatrix Diagnostics, Inc.

300 Goddard, Suite 100

Irvine, California 92618

Attention: President and CEO)

Telephone: (949) 226-9630

 

If to SCMM, notices must be addressed to:

 

SCMM, Inc.

3595 John Hopkins Court

San Diego, California 92121

Attention: Senior Vice President and General Counsel

Telephone: (858) 202-9400

 

9.10                        Force Majeure. Except for the obligation to make
payment when due, each party shall be excused from liability for the failure or
delay in performance of any obligation under this Agreement by reason of any
event beyond such party’s reasonable control, including but not limited to Acts
of God, fire, flood, explosion, earthquake, or other natural forces, war, civil
unrest, acts of terrorism, accident, destruction or other casualty, any lack or
failure of transportation facilities, any lack or failure of supply of raw
materials, any strike or labor disturbance, or any other event similar to those
enumerated above. Such excuse from liability shall be effective only to the
extent and duration of the event(s) causing the failure or delay in performance
and provided that the party has not caused such event(s) to occur. Notice of a
party’s failure or delay in performance due to force majeure must be given to
the other party within 10 days after its occurrence. All delivery dates under
this Agreement that have been affected by force majeure shall be tolled for the
duration of such force majeure. In no event shall any party be required to
prevent or settle any labor disturbance or dispute.

 

9.11                        Interpretation. The headings of clauses contained in
this Agreement preceding the text of the sections, subsections and paragraphs
hereof are inserted solely for convenience and ease of reference only and shall
not constitute any part of this Agreement, or have any effect on its
interpretation or construction. All references in this Agreement to the singular
shall include the plural where applicable, and all references to gender shall
include both genders and the neuter. Unless otherwise specified, references in
this Agreement to any section shall include all subsections and paragraphs in
such Section and references in this Agreement to any subsection shall include
all paragraphs in such subsection. All references to days in this Agreement
shall mean calendar days, unless otherwise specified. Ambiguities and
uncertainties in this Agreement, if any, shall not be interpreted against either
party, irrespective of which party may be deemed to have caused the ambiguity or
uncertainty to exist. This Agreement has been prepared in the English language
and the English language shall control its interpretation. In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the parties regarding this
Agreement shall be in the English language.

 

15

--------------------------------------------------------------------------------


 

9.12                        Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original document, and all of
which, together with this writing, shall be deemed one instrument. This
Agreement may be executed by facsimile or PDF signatures, which signatures shall
have the same force and effect as original signatures.

 

9.13                        Insurance, Indemnification and Notice.

 

(a)                                 Proof of Insurance. Each party shall procure
and maintain, at its expense, during the Term of this Agreement, at least the
following insurance covering activities performed by it under this Agreement and
contractual obligations undertaken by it in this Agreement:

 

COVERAGE

 

LIMITS

 

 

 

(a) Workmen’s Compensation

 

Statutory

(b) Employer’s Liability

 

$500,000 each occurrence

(c) Public Liability (bodily injury)

 

$1,000,000 combined single limit

(d) Public Liability (property damage)

 

$1,000,000 combined single limit

 

Upon request, each party agrees to furnish the other party with insurance
certificates, showing such party’s compliance with this Section 9.13. Such
certificates shall contain a statement that the insurance carrier will not
cancel or modify such insurance without giving the other party at least thirty
(30) day’s prior written notice. Each party shall be named as an additional
insured party under such policies. However, failure of either party to have
insurance coverage, inability to obtain insurance coverage, or any inadequacy of
insurance coverage of either party shall not relieve or decrease such party’s
liabilities under this Agreement.

 

(b)                                 Indemnification by SCMM. SCMM hereby agrees
to indemnify and hold CombiMatrix harmless from and against any and all
liability, losses, damages, claims or causes of action, and expenses connected
therewith, including, but not limited to, reasonable attorney’s fees, caused
directly or indirectly by or as a result of any negligent or intentional act,
error or omission by SCMM, its employees, agents, servants or representatives in
the performance of SCMM’s duties and responsibilities hereunder.

 

(c)                                  Indemnification by CombiMatrix. CombiMatrix
agrees to indemnify and hold SCMM harmless from and against any and all
liability, losses, damages, claims or causes of action, and expenses connected
therewith, including, but not limited to, reasonable attorney’s fees, caused
directly or indirectly, by or as a result of any negligent or intentional act,
error or omission by CombiMatrix, its employees, agents, servants or
representatives with respect to its duties and responsibilities hereunder.

 

(d)                                 Notice. The party seeking indemnification
shall promptly notify the other party of any claim asserted against it for which
such indemnification is sought, and shall promptly deliver to the Party from
whom indemnification is sought a true copy of any such claim including, but not
limited to, a true copy of any summons or other process, pleading or notice
issued in any lawsuit or other proceeding to assert or enforce such claim. Where
acceptance of its obligation to indemnify is deemed proper by the indemnifying
party, said party reserves the right

 

16

--------------------------------------------------------------------------------


 

to control the investigation, trial and defense of such lawsuit or action
(including all negotiations to effect settlement) and any appeal arising
therefrom and to employ or engage attorneys of its own choice. The party seeking
indemnification may, at its own cost, participate in such investigation, trial
and defense of such lawsuit or action and any appeal arising therefrom. The
party seeking indemnification, its employees, agents, servants and
representatives shall provide full cooperation to the indemnifying Party upon
the indemnifying party’s request for such cooperation at all times during the
pendency of the claim or lawsuit, including, without limitation, providing it
with all available information concerning the claim; provided, however, the
indemnifying party shall reimburse the indemnified Party any reasonable expenses
it incurs as the result of such cooperation.

 

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement as of the Effective Date.

 

SEQUENOM CENTER FOR MOLECULAR MEDICINE, LLC.

 

COMBIMATRIX DIAGNOSTICS, INC.

 

 

 

By:

/s/ William Welch

 

By:

/s/ Mark McDonough

 

 

 

Name: William Welch

 

Name: Mark McDonough

 

 

 

Title: President

 

Title: President and CEO

 

17

--------------------------------------------------------------------------------

 
